Citation Nr: 0832614	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In April 2007, the veteran testified at a hearing at the RO.  
A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to 38 U.S.C.A. § 1111, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Where a preexisting disease or injury is noted on 
the entrance examination, 38 U.S.C.A. § 1153 provides that 
"[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b). 
 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  A temporary or 
intermittent flare-up of a preexisting disease does not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  
In order to support a finding of aggravation, the evidence 
must establish that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) 
(2006); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (if 
the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
has not been aggravated by service). 

The Board notes that a service treatment record dated January 
25, 1966 indicates that the veteran was diagnosed with a 
systolic cardiac murmur.  The veteran has presented a letter 
from Dr. M dated in April 2007 indicating that the veteran 
had a heart murmur as a child and that the veteran has a 
small aortic valve which is a congenital condition.  Dr. M 
additionally opined that the veteran sustained a left 
ventricle injury which was incurred in or aggravated by the 
lack of a proper diagnosis by military examiners in-service 
and the severe physical exertion he sustained while a Marine 
in Vietnam.  However, the Board notes that a treatment note 
from Dr. M written that same month indicates that the 
veteran's heart condition is congenital and that the doctor 
could not tell him if there was any exacerbation due to 
service.  The Board additionally notes that Dr. M does not 
indicate whether the veteran's heart condition was aggravated 
beyond the natural progression during his time in active 
service.  

The Board also notes that the January 2006 VA examination 
noted that the veteran had a systolic murmur "which likely 
has not antedated his entrance in the military."  The 
examiner went on to note the short time (5 days) between 
entrance and the notation of the murmur.  It appears that the 
examiner meant to say "which likely as not antedated his 
entrance in the military."  However, such needs to be 
clarified.

Thus, the veteran should be afforded an additional VA 
examination in order to clarify the January 2006 examiner's 
statement and to determine whether the veteran's heart defect 
was aggravated beyond the natural progression by active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for a heart 
condition since April 2007.  After securing 
the necessary release, the RO/AMC should 
obtain these records.

2.  Schedule the veteran for a VA 
examination by a cardiologist to determine 
the nature of any current heart condition 
and to provide an opinion as to a possible 
relationship to a service.  The claims 
file should be provided to and reviewed by 
the examiner.  Any tests deemed necessary 
should be conducted. 
 
Following review of the claims file and 
examination of the veteran, the examiner 
should clarify whether the veteran had a 
heart condition which clearly existed 
prior to service, and to opine whether 
such underwent an increase in severity 
during active service.  If so, the 
examiner should opine whether the heart 
condition was permanently worsened beyond 
the natural progress of the disorder by 
the veteran's time on active duty.  If the 
examiner determines that the veteran did 
not have a preexisting heart condition, 
he/she should opine whether any current 
heart condition is etiologically related 
to his military service.  A rationale for 
any opinions expressed should be provided.

3.  Thereafter, claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




